DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0249980 (“Takemoto”).
Takemoto teaches an electronic assembly (Figs. 1B, 2), comprising: a first circuit board (IFC[1]), the first circuit board comprising a first board (the main portion thereof) and a first connector (OMDi), and the first connector fixed on the first board (Fig. 1B); a second circuit board (SWC), the second circuit board comprising a second board (the main portion thereof) and a second connector (CNo), and the second connector fixed on the second board (Fig. 1B); and an optical communication component (LSI_LGi + OMDi, LSI_LGs + OMDs), the optical communication component comprising: a first communication card (OMDi), the first communication card plugged into the first connector of the first circuit board (Fig. 1B); a first light-emitting component (LD of OMDi, Fig. 2), the first light-emitting component fixed on and electrically connected to the first communication card (Fig. 2); a second communication card (OMDs), the second communication card plugged into the second connector of the second circuit board (Fig. 1B); a first photodetector (PD of OMDs, Fig. 2), the first photodetector fixed on and electrically connected to the second communication card (Fig. 2); and an optical-fiber cable (OF), two opposite ends of the optical-fiber cable respectively fixed to the first communication card and the second communication card so as to respectively be optically coupled to the first light-emitting component and the first photodetector (Fig. 1B), wherein the optical communication component further comprises a second light-emitting component (LD of OMDs, Fig. 2) and a second photodetector (PD of OMDi), the second light-emitting component is fixed on and electrically connected to the second communication card (Fig. 2), and the second photodetector is fixed on and electrically connected to the first communication card (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takemoto in view of US 2016/0334591 (“Wood”).
Takemoto teaches the limitations of the base claim 1. Takemoto does not teach that the first light-emitting component is a VCSEL. Wood teaches the use of VCSELs as light-emitting components (par. [0030]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the light emitting component of Takemoto with a VCSEL, as taught by Wood. The motivation would have been to improve coupling ease (par. [0030]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takemoto in view of US 2021/0265753 (“Fu”).
Takemoto teaches the limitations of the base claim 1. Takemoto does not teach that the first and second boards are arranged perpendicularly with respect to each other. Fu teaches arranging first and second circuit boards perpendicularly with respect to one another (par. [0082]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the boards of Takemoto so as to be arranged perpendicularly with respect to one another, as taught by Fu. The motivation would have been to allow for a more compact, space-saving, design (par. [0082]).


Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto in view of US 2021/0194164 (“Epitaux”).
Takemoto teaches the limitations of the base claims 1 and 6. Takemoto does not teach first and second heat sinks respectively fixed to the first and second communication cards and respectively in thermal contact with the first and second light-emitting components. Epitaux teaches heat sinks fixed to communication cards and in thermal contact with light-emitting components (par. [0132]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the assembly of Takemoto to include first and second heat sinks, as taught by Epitaux. The motivation would have been to protect against thermal damage (par. [0132]).

Allowable Subject Matter
Claims 2, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the prior art of record, taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the optical-fiber cable comprises a sleeve and a plurality of optical fibers, the plurality of optical fibers are accommodated in the sleeve, two opposite ends of the sleeve are respectively fixed to the first communication card and the second communication card, and two opposite ends of the plurality of optical fibers are respectively held in position by two opposite ends of the sleeve so as to be optically coupled to the first light-emitting component and the first photodetector, respectively.
Regarding claim 7, the prior art of record, taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that an amount of the first light-emitting component, an amount of the second light-emitting component, an amount of the first photodetector and an amount of the second photodetector are plural, the plurality of first light-emitting components and the plurality of second photodetectors are fixed on the first communication card and arranged in an alternate manner, and the plurality of first photodetectors and the plurality of second light-emitting components are fixed on the second communication card and arranged in an alternate manner.
Regarding claim 9, the prior art of record, taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the first communication card comprises a third board and a plurality of first metal pins, the plurality of first metal pins are fixed on the third board, the first communication card is electrically connected to the first connector via the plurality of first metal pins, the second communication card comprises a fourth board and a plurality of second metal pins, the plurality of second metal pins are fixed on the fourth board, and the second communication card is electrically connected to the second connector via the plurality of second metal pins.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883